Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 was filed and is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the terms such as “example” or “comprising” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 20190143704).
Smith discloses the following claimed features:
Regarding claim 1, a printing material cartridge (Figures 1-4, element 8) comprising: a reservoir (80) storing printing material to supply a printing apparatus; and a storage medium (12) storing process instructions for controlling a recirculation process in the printing apparatus (paragraph [0126]).
Regarding claim 2, wherein the storage medium stores data on one or more characteristics of the printing material (paragraph [0125]).
Regarding claim 3, wherein the process instructions correspond to a characteristic of the printing fluid (paragraph [0126]).

Regarding claim 5, wherein the ink comprises one or more of the following: white pigments; titanium dioxide; dye sub ink; reactive ink; enamel ink; organic compounds; latex binders (paragraph [0125]).
Regarding claim 9, wherein the storage medium (12) stores one or more of the following: a reservoir printing material level parameter indicative of the an amount of the printing material in the reservoir; a printing material counter indicative of the a total amount of the printing material in the reservoir and the printing apparatus; a removal protection parameter indicative of whether the printing material cartridge is removable from the printing apparatus; a printing material cartridge identifier and a paired mixing cartridge identifier (paragraph [0125]).
Regarding claim 17, wherein the storage medium (12) stores: a reservoir printing material level parameter indicative of the amount of the printing material in the reservoir; a printing material counter indicative of the total amount of the printing material in the reservoir and the printing apparatus (paragraphs [0125] and [0126]).
Regarding claim 18, wherein the reservoir printing material level parameter is rewritable by the printing apparatus, the printing material counter is not resettable and is a one directional counter updatable by the printing apparatus (paragraphs [0125] and [0126]).
.
Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (WO 2018186844A1).
Chen disclose a printing apparatus (Figures 1-3 and 7, element 700) comprising: a removable printing material cartridge (500) having printing material and a storage medium (501) storing process instructions for controlling the printing apparatus (paragraph [0036]); and a processor (701) and one or more transport components (202) to transport the printing material within the printing apparatus and to and from the printing material cartridge (paragraph [0013]); the processor (701) to control the transport components using the process instructions (paragraph [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20190143704) in view of Sakai (US 20170283637).
Smith discloses the claimed invention except for reciting a percentage of solid pigments by weight is 20 to 25% white ink and 10 to 15% other inks.
Sakai teaches a percentage of solid pigments by weight is 20 to 25% white ink and 10 to 15% other inks (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a percentage of solid pigments by weight is 20 to 25% white ink and 10 to 15% other inks, as taught by Sakai into Smith, for the purpose of reducing bleeding of ink on the surface of fabric and penetration of ink into fabric before forming an image on fabric (paragraph [0003]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20190143704) in view of Fujioka et al (US 20170183525).
Smith discloses the claimed invention except for reciting a D90 particle size distribution is 350-550nm for white inks and 200-450nm for other inks.
Fujioka et al teach a D90 particle size distribution is 350-550nm for white inks and 200-450nm for other inks (paragraph [0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a D90 particle size distribution is 350-550nm for white inks and 200-450nm for other inks, as taught by Fujioka et al into Smith, for the purpose of improving the measurement accuracy and to achieving a high level of ejecting performance as an ink for ink jet (paragraph [0037]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20190143704) in view of Chen et al (WO 2018186844A1).
Smith discloses the claimed invention except for reciting the process instructions correspond to the printing apparatus.
Chen et al teach the process instructions correspond to the printing apparatus (paragraph [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the process instructions correspond to the printing apparatus, as taught by Chen et al into Smith, for the purpose of controlling the amount and timing of fluid provided to the fluid flow structure (paragraph [0036]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20190143704) in view of Sanchez et al (US 20180300352).
Smith discloses the claimed invention except for reciting the process instructions are stored in a compressed XML file.
Sanchez et al teach the process instructions are stored in a compressed XML file (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the process instructions correspond to the printing apparatus, as taught by Sanchez et al into Smith, for the purpose of operating efficiently using the print material (paragraph [0025]).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20190143704) in view of Paul et al (US 20020191042).

Regarding claim 12, Smith discloses the claimed invention except for reciting the container is a bag and the support structure is a carton box.  Paul et al teach the container is a bag and the support structure is a carton box (Figure 2, paragraph [0022]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to have the container is a bag and the support structure is a carton box, as taught by Paul et al into Smith, for the purpose of conveniently replacing the ink cartridge when emptied.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2018186844A1) in view of Smith (US 20190143704).
Regarding claim 25, Chen et al further disclose the transport components comprise one or more pumps (202).  However, Chen et al fails to disclose one or more valves.  Smith teaches one or more valves (Figure 2, element 38).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more valves, as taught by Smith into Chen et al, for the purpose of controlling the flow of ink.
.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 13-16 is the inclusion of the limitation of a printing material cartridge that includes a recirculation cycle counter indicative of the a number of recirculation events experienced by the cartridge; a maximum recirculation cycle parameter indicative of the a maximum number of recirculation events that may be experienced by the cartridge.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martin et al (US 11,110,702) disclose a fluid ejection device that includes a nozzle to dispense fluid, and a recirculation controller to control recirculating of the nozzle.  Korthuis et al (US 10,245,830) disclose a printing system that includes a drop ejecting element and a fluid circulating element corresponding to the drop ejecting element.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853